On Motion For Rehearing
Appellants’ motion for rehearing presents argument and authorities to the effect that failure to file the statement of facts in the trial court was a mere informality and was waived by appellees, under Rule 404, T.R.C.P. Vela v. Southland Life Ins. Co., Tex.Civ.App., 212 S.W.2d 210, 218, is cited as the latest authority on this question. We note that in that case, the filing in the trial court later than fifty days after judgment was what the court held to be waived. The statement of facts was filed in the trial court, but filed late.
We find no authority holding that breach of the requirement in Rule 381, T.R.C.P., that the statement of facts be filed in the trial court, is a mere informality of the record which can be waived. Counsel in his brief would have the opinion in Vela v. Southland Life Ins. Co., supra, hold that “failure to file” was waived, -but the opinion holds that what was waived was “failure to file” in “fifty days”. Likewise, in his brief in support of his motion for rehearing, counsel states that in Quijano v. Howard, Tex.Civ.App., 237 S.W. 319, (writ dismissed Tex.Com.App., 249 S.W. 188) it is held on a motion to strike a statement of facts “because the same was not filed in the trial court” that this was such an informality as could be and was waived. This statement is erroneous. The holding in Quijano v. Howard, supra, is that the motion to strike, the statement of facts because a copy was not filed in the trial court was overruled, and that the filing of such copy was an informality which was waived.
We have found no authority in support of appellants’ contention. The motion for rehearing is overruled.